This is a disbarment proceeding.
Consonant with its findings of guilty on four counts charging respondent with unprofessional conduct, a trial committee recommended that respondent be permanently disbarred. The board of governors of the Washington state bar association, at a formal hearing upon the written report made by the trial committee, likewise found respondent guilty as charged on the four counts, and recommended that he be permanently disbarred from the practice of law.
While the evidence would sustain a finding on counts 1 and 2 that respondent was not as careful and as diligent as he should have been in the handling of the business of certain of his clients, the punishment therefor should not be severer than a reprimand.
Count 4 is without substantial merit. *Page 184
[1] The board found on count 3 that respondent withheld funds belonging to a certain client for a period of between two and three years, without advising his client or making any accounting, and that he paid her no part of such fund until after this disbarment proceeding was commenced.
The penalty recommended by the board is too severe. For a like offense, the board of governors recommended that the accused be suspended from the practice of law in this state for one year.In re Hutchinson, 178 Wash. 112, 33 P.2d 1119.
We are of the view that a suspension for a period of one year is a sufficient penalty in the case at bar. Therefore, the order is that respondent be suspended from the practice of law in this state for a period of one year, which time will begin to run thirty days after the filing of this opinion and order.
TOLMAN, MAIN, MITCHELL, HOLCOMB, BEALS, BLAKE, and GERAGHTY, JJ., concur.